Citation Nr: 1317875	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  09-30 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1974 through October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for bilateral hearing loss and tinnitus.  A timely Notice of Disagreement (NOD) as to those issues was received from the Veteran in May 2008.  After a Statement of the Case (SOC) was issued in August 2009, the Veteran perfected his appeal later that month, via VA Form 9 substantive appeal.

In an April 2011 decision, the Board denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  In that same decision, the Board also denied claims of entitlement to service connection for hyperplasia of the prostate; sleep apnea, claimed as removal of nasal polyps from the nasal passage, breathing problems, and a nasal condition; hypertension, and a kidney and bladder condition; all of which were also preserved for appeal in the Veteran's August 2009 substantive appeal.

Subsequently, the Veteran appealed the Board's April 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2012 Memorandum Decision, the Court vacated the Board's denials of service connection for bilateral hearing loss and service connection for tinnitus; however, otherwise affirmed the Board's April 2011 decision.  The issues of service connection for bilateral hearing loss and service connection for tinnitus were returned to the Board for further proceedings consistent with the Court's Memorandum Decision.  

The issues were remanded in a February 2013 for an additional VA examination.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that further development is necessary prior to final adjudication of the issues on appeal.

As noted above, the Court has vacated the Board's April 2011 denials of the Veteran's claims for service connection for bilateral hearing loss and service connection for tinnitus, and returned those matters to the Board for further proceedings consistent with its August 2012 Memorandum Decision.

In this regard, the Court expressed concern that a March 2008 VA examiner's opinion that, the Veteran's current hearing loss was the natural progression of pre-existing hearing loss occurring 'over the course of 34 years along with a combination of occupational noise exposure, as opposed to aggravation of the [hearing loss] from seven months of military noise exposure w/ the use of hearing protection' may have been based upon a factually incorrect premise.  Specifically, the Veteran had pointed to the sentence in the VA examination report preceding the examiner's conclusion, which states, '[the Veteran] stated that headset type hearing protection was utilized whenever they were around the aircraft,' and argued that he actually told the examiner that he used hearing protection only when headsets were available on the aircraft.  The Court concluded that this apparent discrepancy regarding the degree to which he wore hearing protection raised an ambiguity in the VA examiner's opinion which was not adequately addressed by the Board in its April 2011 decision.  

In a February 2013 remand, the Board instructed the VA examiner to: 

assume that the Veteran had a degree of hearing loss prior to his enlistment into active duty service (as shown in the enlistment examination report); that the Veteran did sustain acoustic trauma during service from B-52 jet engine noise; that the Veteran occasionally wore headset-type hearing protection during service when it was made available to him; that the Veteran also sustained post-service acoustic trauma from his career as an auto mechanic; and that the Veteran wore hearing protection only intermittently in his job as an auto mechanic.  [Emphasis added.]

The examiner was then to determine whether Veteran's hearing loss aggravated by his in-service noise exposure.  In a February 2013 examination report, the examiner noted the Veteran used "headset type hearing protection around the aircraft."  This statement repeats the same ambiguity identified by the Court in the previous opinion because it appears to assume that he wore headset-type hearing protection during service at all times that he was around aircraft.

With respect to the Veteran's tinnitus, the Court noted in its Memorandum Decision that the March 2008 VA examination report, upon which the Board relied, did not contain an adequate rationale for the examiner's conclusion that the Veteran's tinnitus was 'less likely as not, caused by, aggravated by or the result of military noise exposure.'  In that regard, the Court determined that the examiner failed to provide a reasoned medical explanation connecting that conclusion to the examiner's expressed finding that 'the first documentation of intermittent tinnitus was found in 2000.'  In the February 2013 VA examination report, the examiner specifically found that the Veteran has a clinical diagnosis of hearing loss and his tinnitus is at least as likely as not a symptoms associated with hearing loss, as tinnitus is a known symptoms associated with hearing loss.  The Board is concerned that the rationale provided in this opinion is no greater than that provided in the earlier opinion. .

In view of the foregoing, the Board finds that remand of this matter is necessary to afford the VA examiner an opportunity to amend the February 2013 VA opinion to include the assertions noted in the Court memorandum decision and February 2013 Board remand. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should return the claims file to the February 2013 VA examiner for an addendum opinion to determine the nature, severity, and etiology of the Veteran's hearing loss and tinnitus.  The examiner is requested to review the entire claims file in conjunction with the examination.  

The examiner should assume, and specifically state as such, that the Veteran had a hearing loss disability prior to his enlistment into active duty service (as shown in the enlistment examination report); and that the Veteran did sustain acoustic trauma during service from B-52 jet engine noise.

Based on a review of the claims file, the VA examiner is requested to once again offer an opinion as to whether the Veteran's hearing loss increased in severity during Veteran's active duty service, and, if so, whether such worsening clearly and unmistakably (i.e., undebatably) was the result of the natural progression of the Veteran's pre-service hearing loss.  In doing so, the examiner should discuss the significance of the fact that the Veteran only occasionally wore headset-type hearing protection during service when it was made available to him.

Concerning tinnitus, the examiner should also once again offer an opinion as to whether it is at least as likely as not the Veteran's tinnitus was caused by in-service acoustic trauma.  A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file (to include hearing loss noted during the Veteran's enlistment examination; audiometric testing performed during the Veteran's active duty service; complaints and diagnoses reflected in the Veteran's post-service VA treatment records; and the Veteran's lay statements concerning the onset, duration, and severity of his reported hearing loss and tinnitus), relevant findings on examination and from the Veteran's stated history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

If this examiner is no longer available, the claims file should be forwarded to another appropriate examiner for review and an opinion consistent with these instructions.

2.  After completion of the above development, the issues of the Veteran's entitlement to service connection for bilateral hearing loss and tinnitus should be readjudicated. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


